Citation Nr: 1724323	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  09-09 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to post traumatic stress disorder (PTSD) or due to herbicide exposure. 

2. Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to post traumatic stress disorder (PTSD) or due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1967 to February 1970, with service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a June 2015 decision, the Board granted service connection for bilateral hearing loss and tinnitus, and remanded the appeal as to the above named claims for VA examinations. A VA examination was conducted in August 2015. 

The Board remanded the appeal again in June 2016 in order to obtain an addendum opinion. New opinions were obtained in October 2016 and January 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's hypertension first manifested after service and was not caused or aggravated by any aspect of service, including in-service herbicide exposure or as secondary to PTSD.

2. The Veteran's obstructive sleep apnea did not have its onset in service and is not etiologically related to service, including in-service herbicide exposure or as secondary to PTSD.





CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension are not met. 38 U.S.C.A. §§ 1110, 1112, 1116, 5103(a), 5103A; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2. The criteria for service connection sleep apnea are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary. 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

However, even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis. When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511. 

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the claimant's favor. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The Veteran contends that his hypertension had its onset in service, or alternatively, is a result of herbicide exposure or his service-connected PTSD. 

In this case, the preponderance of the evidence is against a finding that the Veteran's hypertension had its onset in or is related to an injury or disease incurred in service, or manifested to a compensable degree within one year of his separation from active military service. There is no dispute that the Veteran has a current diagnosis of hypertension based on a review of his post-service treatment records. However, his service treatment records do not show that he was diagnosed with or treated for hypertension, nor is there evidence that he demonstrated high blood pressure in service. 

Likewise, there is no evidence in the record showing that he was diagnosed with or treated for hypertension within one year of his separation from active duty service, or that his hypertension manifested to a compensable degree during that time. The earliest available evidence is within a letter from the Veteran's private physician where she stated he was unable to recall when he was diagnosed or started medication for hypertension, but he thought it began in 1980. Other records show the Veteran taking various medications for high blood pressure as early as 1990.  In any event, the evidence of record does not show treatment or symptoms until approximately 10 years after service. 

The Veteran was afforded a VA examination in August 2015. The examiner opined that the Veteran's hypertension was not caused or aggravated by his service-connected PTSD. The examiner explained that medical literature shows that "[e]motional stress such as PTSD, in the short term, can elevate the blood pressure. However, it does not cause a persistent elevation in blood pressure and therefore does not cause true hypertension with its associated consequences." 

An addendum opinion obtained in October 2016, noted that hypertension was less likely than not caused by the Veteran's PTSD and there was no medical evidence supporting a theory of aggravation. Due to the lack of a rationale or explanation, another opinion was requested. 

The examiner from the January 2017 addendum opinion noted that for most adults high blood pressure has no identifiable cause. The Veteran's diagnosis of benign essential hypertension tends to develop gradually over many years. The risk of high blood pressure increases with age and is more common in middle-aged men. 

In a letter dated July 2015, a private physician opined that the Veteran's hypertension was due to his service in Vietnam and PTSD but did not provide a rationale. The letter notes the Veteran experienced significant psychological trauma due to service in Vietnam and therefore, suffers from PTSD. The private physician also completed a Disability Benefits Questionnaire (DBQ) in August 2015, noting the Veteran's hypertension had its onset in 1990. The physician documented a treatment plan, and complications due to headaches and swelling. No opinion or information was provided regarding the etiology of the Veteran's diagnosis other than its onset in 1990. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (A physician's failure to provide a basis for his or her nexus opinion affects the weight and credibility of the evidence). Due to the lack of an adequate rationale, both the July 2015 opinion and the DBQ are assigned little probative value.

The Veteran's representative provided articles from medical journals in support of the argument that PTSD can aggravate a diagnosis of hypertension. The studies discussed in the articles show a significantly higher frequency of hypertension and other cardiovascular disease risk factors in veterans with mental health diagnoses. However, the studies did not demonstrate or explain causation or aggravation; they merely highlighted the number of veterans with both mental health conditions and hypertension. Therefore, the articles provide no probative evidence toward showing a nexus between the Veteran's hypertension and PTSD.  

The Board finds that the competent medical evidence of record weighs against the finding of a link between the Veteran's currently diagnosed hypertension and his service-connected PTSD (to include secondary aggravation). The January 2017 VA medical opinion was rendered following a complete review of the Veteran's claims file and included a well-reasoned rationale supporting the conclusion; thus, it is afforded significant probative value. See Nieves-Rodriguez, 22 Vet. App. at 295; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Board further finds that the weight of the evidence demonstrates that hypertension, which first manifested many years after service, was not caused by any in-service event, including presumed herbicide agents exposure during service. The Veteran is presumed to have been exposed to herbicide agents during active duty based on his service in Vietnam. However, hypertension is, by regulation, not a disease for which service connection may be presumed as being the result of herbicide agent exposure. Accordingly, the Board finds that entitlement to service connection based on herbicide agents exposure must be denied on a presumptive basis. See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Although the Veteran contends that the hypertension is related to his service-connected PTSD, the record does not include probative evidence linking hypertension to his PTSD. The Board notes that although the Veteran linked his hypertension to herbicide exposure and PTSD, his lay opinion concerning this matter requiring medical expertise is not competent evidence of the alleged nexus. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)). 

Accordingly, the claim must be denied. In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Obstructive Sleep Apnea

The Veteran was diagnosed with obstructive sleep apnea following a VA sleep study in May 2009. He has been treated with use of a CPAP machine. 

The Board finds that service connection is not warranted for obstructive sleep apnea. Initially, the Board finds a preponderance of the evidence shows that sleep apnea was not present during active duty. The Veteran has asserted that sleep apnea manifested on active duty and has been exacerbated by PTSD. His service treatment records do not show any complaints, treatment or diagnoses related to sleep apnea. Applicable clinical evaluation was normal throughout service, and the first post-service medical evidence of sleep apnea is dated in 2009, approximately 39 years after separation. The Board notes that the Veteran complained of experiencing problems sleeping in a 2008 PTSD VA examination; treatment notes from 2006 show the Veteran struggled with insomnia but his sleep improved with medication. In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Here, there is no competent evidence of record indicating that the diagnosed sleep apnea is due to any event, disease or injury from military service. Moreover, each medical opinion provided support a finding that it is less likely than not that the Veteran's OSA had its onset in or is related to his active duty service. 

During the August 2015 VA examination, the Veteran's wife noted his symptoms had their onset during 2008, after noticing him experience fatigue and excessive daytime tiredness. The examiner opined that his sleep apnea was more likely related to obesity, as it is not a current Agent Orange presumptive condition and there is no nexus between sleep apnea and diabetes mellitus II. The examiner failed to address aggravation and a relationship between OSA and PTSD; an addendum opinion was obtained in September 2016. The examiner opined that PTSD did not cause the Veteran's sleep apnea because OSA occurs when the throat muscles intermittently relax and block the airway during sleep. The major risk factors associated with OSA are advanced age, male gender, obesity, craniofacial or upper airway soft tissue abnormalities, smoking, nasal congestion, menopause, and family history. In both males and females, the strongest risk factor for OSA is obesity; the prevalence of OSA progressively increases as the body mass index and associated markers increase. The September 2016 examiner also noted that there was no medical evidence showing PTSD aggravated the Veteran's OSA. 

In concluding that the Veteran's sleep apnea was not caused or aggravated by PTSD, the January 2017 addendum opinion noted that although there is some literature showing a higher prevalence of OSA in those with psychiatric disorders, there is no evidence of actual causality. An increased prevalence or correlation does not imply causation. Furthermore, OSA has specific risk factors (as laid out above), of which the Veteran exhibits several, including advanced age, male gender and obesity. Moreover, PTSD is not a medically recognized cause of sleep apnea. 

The Board finds the January 2017 VA examiner's opinion highly probative as it is based on a review of the relevant medical records and lay evidence of record and contains a reasoned medical explanation. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion). 

Although the Veteran contends that his sleep apnea is related to his service-connected PTSD and in-service herbicide exposure, sleep apnea is not a presumptive condition under 38 C.F.R. § 3.309 (e), and the record does not include any competent evidence linking sleep apnea to herbicide exposure or to his PTSD. 
The Board notes that although the Veteran linked his sleep apnea to herbicide exposure and PTSD, his lay opinion concerning this matter requiring medical expertise is not competent evidence of the alleged nexus. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Accordingly, the claim must be denied. In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim as the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for obstructive sleep apnea is denied. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


